Title: To John Adams from Cotton Tufts, 5 November 1783
From: Tufts, Cotton
To: Adams, John


          Dear Sir.
            Weymouth Novr. 5. 1783—
          The Pleliminary Articles of Peace, Cessation of Hostilities &C were not announced here by Authority untill sometime in April last, from whence I conclude that Congress did not recieve Dispatches from their Ministers before the latter End of March or beginning of April. Their Confirmation of these Doings of their Ministers was not (I am informed) forwarded to France untill the middle of April and we hear that they were not received before the latter End of July or beginning of August, which must have retarded the signing of the definitive Treaty, A Matter which we have been anxiously concerned about and the Delay of which has occasioned many Speculations— But late Accounts from England give us Reason to conclude that it was signed the 3d Septr. last— If this Business is compleated I hope We shall e’er long have the Pleasure of seeing You in America—
          Since the Cessation of Hostilities, Boston Harbour has been (too well) filled with foreign Vessells— Foreigners are fond of our Money and we are disposed to indulge them: We shall soon gratify them with our current Cash, and when we have got rid of that volatile and seducing Guest, we shall grow serious— I feel most intolerably chagrined to hear my Countrymen complain of Burdens Debts Taxes &C when the unnecessary Articles & Toys brought from abroad and sold here would more than pay their Taxes And it may be asserted and I believe with Truth, that since the Cessation of Hostilities, Vessells from England France Spain Holland Denmark & Sweden have carried from this State more solid Money than would pay a fifth Part of its Proportion of the Continental Debt and still more has been carried from Philadelphia—
          Congress calls upon the States for Cash, the States upon the People, and the People complain of Burdens and Scarcity of Money— This Game played by the People much longer, will play away the Honor, Dignity and Faith of the United States— But I trust it will not— There is a Crisis to all human Affairs— There must be Time for a People thrown into a Chaotic State by War, into a State of Confusion and seduced to a State of Profusion by a pernicious Paper Currency, to emerge and rise into order regain their former Habits and adopt just, solid and aeconomical Principles— In all Nations Complaint of Taxes is a common Topic. It is not surprizing it should be so here, where a People have sustained an expensive War and for which they were almost wholly unprovided—and have been unused to Public Debts of any great Magnitude— it will take some Time to convince them of their Ability to discharge them, but this I trust will after a while be effected. And if prudent Measures are taken, the public Debts will be discharged in a much shorter Time, than has been by some of our Enemies predicted or even imagined by many of our Friends. Congress must be cloathed with a Power, sufficient to bring the Wealth & Strength of the United States to a Point— the Necessity of this seems to be dayly more and more attended to— the more we are Concerned in National Matters, the more we shall see the necessity of some controuling Power over the whole, that shall be competent to the Preservation of the Faith Honor and Interest of the Nation: without this it appears to me to be idle to think of subsisting as a Nation of any great Importance— It has been asserted and I believe with great Truth, That the unappropriated Lands belonging to the Public will if sold at a moderate Price produce a Sum exceeding the continental Debt, but suppose We had no Lands for that Purpose the common Taxes with a judicious Impost and Excise would in Ten or Fifteen Years clear us of Debt—
          
          Congress has once & again recommended Imposts, the last Recommendation was laid before the Genl Court in May Sessions, it would have been readily complied with, had not the Appropriation of the Revenue included that part of the national Debt, which came under the Head of Commutation to the Officers of the Army in Lieu of half Pay for Life— This was a grievous Matter— Half Pay for Life or even Commutation said the opposers, is directly opposed to the Principles & Spirit of a free Republic and the Granting of it was a Stretch of Power unconstitutional &C— Be this as it will, Times & Circumstances have been such and are such at present as to convince the more judicious Part of the Community of the Necessity of making full and ample Provision according to the Spirit & Tenor of the Resolves of Congress, This Sessions past over without accomplishing the Point. In September Sessions which ended the 28th ulto. it was taken up again and a Bill passed for laying an Impost as recommended by Congress, the money raised by it to be collected by Collectors appointed by the Legislature they to be accountable to Congress and the Mony to be paid into the Treasury of the United States for discharging the Interest & Principal of the National Debt— I hope the other States will speedily fall into this Measure and I apprehend Necessity will oblige them to it—
          You have no doubt heard of an high Insult offered in July last to Congress by 3 or 400 of the Pensylvania Line, they were chiefly new Recruits and headed by Serjeants an they surrounded the House in which Congress sat and under the same Roof, the ExPresident and Council of Pensylvania; they placed Guards at every Door, & demanded of Congress (with Threats) past Pay, Rations &C The Executive of Pensylvania had timely Notice of their Design, But they deliberated on their Power and the Expediency of calling out the Militia untill they were surrounded—& for some Hours were confined with Congress, after a while the Insurgents were by some People without Doors perswaded to withdraw their Guards & retire— Congress upon this removed to Trenton and it is hoped by all Friends to the Sovereignty of the United States that they never will set again at Philadelphia— This extraordinary Affair has not a little awakened the Attention of the People and I hope in the Issue will be productive of much Good— Gen. Washington upon the first Notice detached a Corps to quell secure the Insurgents but before they had arrived, the Pensylvanian Soldiers had become sensible of their Folly & sued for Pardon, the Ring Leaders were taken, some of them condemned—& have since been pardoned by Congress— at Philadelphia they wish to cast a Veil over this disgraceful Scene, but it will leave an indelible Stain on their Government— If their Executive is incompetent to the Protection of the sovereign representative Body of the United States from Insult, It is high Time, that they have their Residence in some State where the Authority of the Government is adequate to that Purpose— This is a Story that will not sound well abroad—but We shall profit by it—
          Our last Accounts are that Congress have resolved, to hold their Seat hereafter alternately in the Jerseys & Maryland— Great offers of Territory, Jurisdiction &C have been made by a Number of States to Congress to procure its Residence in their respective States—
          I wrote to You in June last, requesting Your Sentiments upon the 5th & 6th. preliminary Articles of Peace, how far they are absolutely binding upon the States, whether the whole of the 5th. is merely recommendatory by Congress to the several Legislatures to be by them decided upon, In what Light the concluding part of the 5th. is to be considered Viz “and it is agreed that all Persons who have any Interest in confiscated Lands either by Debts, Marriage Settlements or otherwise, shall meet with no lawful Impediment in the Prosecution of their just Rights.” Is the 6th. Article positive and binding? I pray You by the first Conveyance to send me Your Comment upon these Matters and give me Your Opinion How far the Articles respecting Refugees Tories &C are binding
          This matter will probably come before the Genl. Court in the Winter Sessions, hitherto the Consideration of it has not been recommended by Congress, having been deferred till the Signing of the definitive Treaty— Congress will shortly sit at Annapolis in Maryland and will return to the Jerseys as soon as a proper Plan and Accommodations are provided— Our present Delegates are Messrs. Gerry, Partridge, Osgood, Sullivan & Danielson—
          Before this You will (I trust) have received Intelligence of the Death of our pious worthy and amiable Friend & Relation Revd. Mr Smith on the 17th. of Septr. last—of which I gave You Notice in a Letter sent in October by a Vessell bound to France— This will probably come by Monsr. Feron who has for several Years resided in Boston as chief Surgeon & Physician to the French Kings Troops & Hospital, The Physicians of that Town speak of him with much Respect, as a Man of great Modesty & Ingenuity, amiable in his Manners and learned in his Profession— As he purposes for Paris, Our Medical Society will transmit by him sundry Letters One for his Excellency J. A. who richly deserves our Warmest Thanks for his kind & friendly endeavours to promote the Interest of the Society— The Society at their last Meeting passed a Vote of Thanks which you will receive You have also my particular Thanks— Our Connections are well, they sincerely wish Yr Return to America, if consistent with the great Objects of Your mission, none does so more sincerely than / Yr Affectionate Friend & Very H Svt
          C. T
        